Citation Nr: 1633894	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-07 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the severance of service connection for familial spastic paraplegia (FSP), effective January 1, 2012, was proper. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a right upper extremity disability to include radiculopathy.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, February 2010, and October 2011 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2015 decision, the Board upheld the RO severance of service connection for familial spastic paraplegia, effective January 1, 2012; denied service connection for an acquired psychiatric disability, to include PTSD; denied service connection for a cervical spine disability; and denied service connection for a right upper extremity disability.  The Board remanded claims for a total disability evaluation based on individual unemployability due to service connected disability (TDIU) and service connection for right foot disability.  The Board deferred consideration of the claim for service connection for right lower extremity radiculopathy, an inextricably intertwined matter.

The Veteran appealed the June 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court) on the severance claim and the denial service connection for an acquired psychiatric disability, cervical spine disability, and a right upper extremity disability.  In January 2016, the Court granted a joint motion for partial remand (JMR) and to vacate the Board's decision on those matters.  In February 2016, the Court granted a corrected motion clarifying that the Board denial of the cervical spine claim was inextricably intertwined with the right upper extremity claim and, therefore, "should be remanded along with it [cervical spine claim]."  The case has been returned to the Board for compliance with the terms of the JMR.
The issues of entitlement to service connection for an acquired psychiatric disability (to include PTSD), cervical spine disability, and right upper extremity disability (to include radiculopathy) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Severance of service connection for familial spastic paraplegia (FSP), effective January 1, 2012, was not in accordance with the procedural requirements of 38 C.F.R. § 3.105(d).


CONCLUSION OF LAW

Severance of service connection for familial spastic paraplegia (FSP), effective January 1, 2012, was procedurally improper.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.105(d) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Appeal of Severance Decision on Familial Spastic Paraplegia

In a December 2009 rating decision, the RO granted service connection for right foraminal protrusion of the lumbar spine at L4-5, with spastic paraplegia (claimed as back condition).  In June 2011, the RO proposed to sever service connection for FSP on the basis that clear and unmistakable error had been committed in granting service connection for the condition because FSP is considered a congenital or development defect which is unrelated to service and not subject to service connection.

Report of VA examination dated in April 2011 shows that, following a review of the claims file and an examination of the Veteran, the examiner opined that FSP was not caused or aggravated by the lumbar condition.  Also, the record at this time included internet articles addressing the nature and causes of hereditary spastic paraparesis as a genetic disorder.

In a July 2011 letter, the RO notified the Veteran of the proposed severance of service connection for FSP and informed of his right to submit evidence showing why severance was not warranted.  The Veteran did not submit any evidence to the RO and, in October 2011, the RO issued a rating decision effectuating the proposed severance of service connection for FSP from January 1, 2012.

In October 2011, the RO severed service connection for FSP on the basis that it is considered a congenital or developmental defect which is unrelated to service, and not subject to service connection.  The RO further found that there was no evidence that this condition first manifested during active military service or worsened beyond normal progression during active military service.  The reasons cited by the RO for clear and unmistakable error (CUE) in that decision were a private treatment record in January 2001, which stated that the Veteran was first diagnosed with FSP in 1995, five months following an automobile accident; it was noted that, while a June 2009 medical statement indicated that the Veteran had been treated for approximately seven years for musculoskeletal pain related primarily to FSP described as a neurodegenerative disease, the clinician did not give a specific date of diagnosis.

The Veteran appealed the RO's October 2011 rating decision, which is the basis of the current appeal.  The Veteran argued that the condition initially became symptomatic when he injured his back in service.  As such, his service-connected back disability constituted a disability that was superimposed over the FSP.  Therefore, even if considered a congenital disability, service connection for FSP is still warranted.

The Court granted a January/February 2016 JMR to vacate and remand the June 2015 Board's decision on the severance claim.  The JMR reflects in pertinent part (citations omitted) as follows:

In its decision, the Board found that severance of service connection for FSP was proper, based on a 2011 VA medical examiner's opinion that FSP was a congenital condition and was not caused by Appellant's foraminal protrusion at L4-L5.  The Board found that the 2011 VA examiner's opinion constituted a change in diagnosis (from a finding of an etiological link between FSP and service, to a finding no etiology).

However, pursuant to 38 C.F.R. § 3.105(d): A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.

In this matter, the 2011 VA examiner's statement that FSP is congenital and was not caused by the lumbar spine condition does not meet this standard.  Further it is not clear from the examiner's opinion whether FSP is a congenital disease or defect.  If the former, service connection could potentially be available if the evidence demonstrates that FSP was aggravated in service.  Because the Board erred in finding that the standard set forth in 38 C.F.R. § 3.105(d) had been met, remand is warranted.

Having carefully reviewed the record, the Board finds that severance of service connection for FSP, effective January 1, 2012, was not in accordance with the procedural requirements of 38 C.F.R. § 3.105(d).  It is noted that once service connection has been granted, it can be severed only upon the Secretary of the VA's showing that the rating decision granting service connection was clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); Daniels v. Gober, 10 Vet. App. 474 (1997).  In this regard, a change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  38 C.F.R. § 3.105(d).

The procedural requirements must be considered first as a threshold matter before the Board may not address the more substantive matter of whether the rating decision of December 2009 was clearly and unmistakably erroneous in granting service connection for right foraminal protrusion of the lumbar spine at L4-5, with spastic paraplegia.  In regards to the procedural requirements, the Board notes that the April 2011 VA examination report does not contain a certification that the medical evidence linking the diagnosis for FSP to service was clearly erroneous, nor does it include a summary of the facts, findings, and reasons supporting the conclusion that prior medical finding that FSP is related to service is erroneous.  The Veteran's attorney points out that the 2011 VA examiner's statement further is not clear on whether FSP is a congenital disease or defect, noting that service connection "could potentially be available if the evidence demonstrates that FSP was aggravated by service."

Accordingly, severance of service connection for FSP, effective January 1, 2012, was procedurally improper and service connection is restored, effective January 1, 2012.  The Board cautions that this determination does not preclude VA from undertaking future action to severe service connection provided that it is in accordance with applicable laws.


ORDER

Severance of service connection for FSP, effective January 1, 2012, was procedurally improper and service connection is restored from that date.


REMAND

PTSD

The Veteran avers that he has PTSD due to events in 1989.

The Veteran's attorney argued in his May 2014 appellate brief that VA failed in its duties to assist and notify the Veteran, noting that the claims file "reflects no request for records from any military department that could reasonably be expected to have records about the operation."  As such, he disputes the October 2011 Statement of the Case report that the Veteran's "participation in an effort to capture Panama's dictator, General Noriega, and return him to the U.S.-were not documented in the claims file and that 'all efforts' to corroborate the events were unsuccessful."  See Third Party Correspondence - VBMS (June 2015).

The Veteran's attorney argued in his May 2016 appellate brief that the Veteran had a "verified" stressor.  The brief reflects that the Veteran was a "passenger on a flight where he landed in a tropical environment, and where he took cover when shots were being fired."  The attorney further states that:

[Veteran's name redacted] makes it clear that he was not on an official mission and also does not assert that he went to Panama, only that he went to a tropical area, which he assumed to be Panama.  [Veteran's Spouse's name redacted] who was living with and married to the appellant at the time, confirms the occurrence of this stressor-he unexpectedly did not return home one Friday night and immediately upon his return, heard the details of the incident.

The Veteran's attorney argues that service connection for PTSD is warranted because the Veteran has a "verified" stressor that has been linked to service by a doctor (Dr. E.H.).  The attorney requests remand of the claim to the RO for consideration of the "newly submitted evidence in the first instance."  Statements from the Veteran and his spouse were included with the attorney's May 2016 written brief in this matter.  See Third Party Correspondence - VBMS (May 2016).

The Board notes that the record includes an October 2008 private evaluation by Dr. E.H., which shows a diagnosis for PTSD and major depression, and stressors of "Air Force Stressors in Panama."  The physician noted that he had treated the Veteran since June 11, 2003.  See Letter [Paper Claims File] Goldsboro Psychiatric Clinic, PA (October 15, 2008).  The record further includes the private treatment notes of Dr. E.H.  The initial treatment note dated June 11, 2003 reflects, by history, that the Veteran was "shot at in Panama when bombed ...Then shot at again at Auto Zone April 1.  Nightmares worse since then shot one guy 3 times."  The treatment note further shows history of depression 1995 to 1997 "especially after [FSP] diagnosis."

The February 2016 JMR indicates that VA had not "met its duty to assist Appellant in attempting to obtain evidence necessary to substantiate his claim based on PSTD."  It was noted that "the parties agree that, upon remand, the Board should ensure that the Agency contacts the appropriate service department in an attempt to ascertain whether these 'mass aircraft launches' were in support of the operation to overthrow or abduct Manuel Noriega and whether the Appellant was involved in such an operation as he alleges."  See CAVC Decision [VBMS], JMR at 2, 5 (February 2016).

Cervical Spine and Right Upper Extremity

The Veteran argues that his cervical spine and upper extremity disorders may be associated with service-connected disability, to include FSP.  See CAVC Decision [VBMS], JMR at 6 (February 2016).

Having reviewed the record, the Board finds that a medical opinion is necessary to address whether the Veteran's cervical spine and right upper extremity disabilities are related to service to include service-connected disability.  Notably, the Veteran reported at VA examination in April 2011 a history of injury in 1988 to the neck.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the Veteran of the types of evidence that constitute "credible supporting evidence" of an in-service PTSD stressor.

2.  The AOJ should undertake efforts to corroborate the Veteran's reported PTSD stressor(s).  The AOJ should review the January 1989 personnel records with attention to the portion showing that the Veteran (A1C) was selected to provide AGE (aerospace ground engineer) coverage during two mass aircraft launches, which were successfully supported with no delays or aborts attributed to AGE.  The AOJ should then contacts the appropriate service department, the Department of Defense, and any other Federal entity that may corroborate the Vetetan's stressors and to ascertain to the extent feasible whether the "mass aircraft launches" were in support of the operation to overthrow or abduct Manuel Noriega and whether the Veteran was involved in such an operation as he alleges.

3.  The Veteran should be scheduled for a VA examination of the cervical spine and right upper extremity.  The examiner should obtain a detailed medical history from the Veteran.  The examiner should review the pertinent information in claims file (electronic and paper).  The examiner should accept the Veteran's history of injury, symptoms, and treatment as truthful unless otherwise shown by the record; and the examiner must explain the basis for any history rejected.  The examiner should address the following:

(a) Whether any disorder of the cervical spine and/or right upper extremity is as likely as not (50 percent or greater probability) etiologically related to service, to include the Veteran's history of injury in 1988.

(b) Whether any disorder of the cervical spine and/or right upper extremity is as likely as not (50 percent or greater probability) proximately due to service-connected disability or aggravated (permanently worsened) by service-connected disability.

Aggravation is defined as a permanent worsening of a disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should address the Veteran's theories that his disorders are caused by in-service injury or aggravated by familial spastic paraplegia.

A complete rationale for the medical opinion is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The AOJ should conduct any other development deemed necessary.

5.  After the above actions are complete, the AOJ should readjudicate the claims.  If the claims remains denied, the AOJ should issue to the Veteran and his attorney a Supplemental Statement of the Case and the appeal should be returned to the Board for consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


